COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00284-CV


IN THE INTEREST OF J.T. AKA
J.C.E.F.-T., A CHILD


                                       ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant N.F. appeals from the trial court’s order terminating her parental

rights to her son J.T., also known as J.C.E.F.-T. After a bench trial, the trial court

found by clear and convincing evidence that Appellant (1) engaged in conduct or

knowingly placed the child with persons who engaged in conduct which

endangered the physical or emotional well-being of the child and (2) knowingly

placed or knowingly allowed the child to remain in conditions or surroundings




      1
       See Tex. R. App. P. 47.4.
which endangered his physical or emotional well-being.2 The trial court also

found that termination of the parent-child relationship would be in the child’s best

interest.3

       Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and Anders brief in support, stating that after diligently reviewing the

record, he believes that any appeal by Appellant would be frivolous.4 Appellant’s

appointed counsel’s brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no

arguable grounds of error to be advanced on appeal.5           Although given the

opportunity, neither Appellant nor the Texas Department of Family and Protective

Services filed a response to the Anders brief.

       As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel is correct in determining that

Appellant’s appeal is frivolous.6     Having carefully reviewed the record and

appellate brief, we agree with Appellant’s counsel that her appeal is frivolous and


       2
         See Tex. Fam. Code Ann. § 161.001(1)(D), (E) (Vernon Supp. 2010).
       3
         See id. § 161.001(2).
       4
         See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
       5
      See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.
denied).
       6
         See id.; see also Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991).


                                         2
without merit. We find nothing in the record that might arguably support the

appeal.7

      Accordingly, we grant Appellant’s counsel’s motion to withdraw and affirm

the trial court’s judgment.



                                                PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DELIVERED: March 10, 2011




      7
      See D.D., 279 S.W.3d at 850; see also Bledsoe v. State, 178 S.W.3d 824,
827 (Tex. Crim. App. 2005).


                                      3